DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a second flat side” in line 2, but it is not clear as claim 1 from which claim 2 depends recites “first and second flat side.” 
Claim 15 is indefinite as it depends from claim 14, while claim 14 has been cancelled.  The Examiner notes the claim was considered for examination purposes as depending from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Forg et al. (US 2012/0251762 A1) (“Forg”).
With respect to claim 1, Forg discloses a strip-like fire-protection element comprising a flat inner layer extending in a long direction and comprising an intumescent material (0003, 0017), and a reinforcing layer comprising first and second flat sides of a fiber composite material, which is applied on at least a first flat side of the flat inner layer and extends in the long direction of the fire-protection element, wherein the reinforcing layer covers the flat inner layer in a width direction (0017, 0018, 0031, 0032, Figs. 3-7).
Forg discloses that the element is folded over around the exterior circumference of a pipe (0035, Fig. 2), and thus, it is folded over along its long direction, and thus a folded-over edge is formed as shown in Fig. 2 – a line across element 10 in the top part of Fig. 2.  Forg discloses that the reinforcing layer is formed on the first and second flat sides of the folded element around the pipe (0048, Figs. 3-7), thus, the folded-over edge is reinforced on the outer side by the reinforcing layer.  

Regarding claim 2, Forg discloses the element of claim 1.  Forg discloses that the element is folded over around the exterior circumference of a pipe (0035, Fig. 2). Forg discloses that the reinforcing layer partly covers the second flat side of the flat inner layer (Figs. 1, 5, 6), which implies that when the element of Forg is folded over the reinforcing layer is enveloped by the lateral rim of the inner layer.
As to claim 3, Forg discloses the element of claim 2.  Forg discloses the reinforcing layer partly covering the second flat side of the flat inner layer (Figs. 1, 5, 6).
Regarding claim 4, Forg teaches the element of claim 1, wherein the fiber composite material of the reinforcing layer comprises glass fibers, ceramic fibers, stone fibers and metal fibers (0029, 0031).
As to claim 5, Forg teaches the element of claim 1, wherein the fiber composite material is a glass-fiber material (0031).
With respect to claim 8, Forg teaches the element of claim 1, wherein the intumescent material is an intumescent strip (0030).
Regarding claim 9, Forg teaches the element of claim 1, wherein the reinforcing layer is bonded to the flat inner layer by extruding (0024), riveting (0022), adhesive bonding (0025).
As to claim 10, Forg teaches the element of claim 9.  Regarding the reinforcing layer being squeegeed onto the at least one flat side of the flat inner layer, the claim defines the product by how the product is made, thus claim 10 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure defined by the steps (MPEP 2113).  
With respect to claim 11, Forg teaches the element of claim 1, wherein the reinforcing layer comprises one layer (0017, Figs. 1, 3-7).
Regarding claim 12, Forg teaches the element of claim 1, wherein the fiber composite material has a temperature resistance up to at least 500°C (0031).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forg, in view of Simon et al. (US 9151042 B2) (“Simon”).
With respect to claim 6, Forg discloses the element of claim 1, but is silent with respect to the reinforcing layer having material weakness region on at least the first flat side.  Simon discloses a fire-protection element – element 6 – wherein the element includes material weakness regions on its flat side, the regions helping to form flaps which in turn help to allow for a seal of an annular gap around the pipe (col. 2, lines 30-51, col. 7, lines 24-40, Figs. 1 and 3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the 
Regarding claim 7, Forg and Simon teach the element of claim 6.  Simon teaches material weakness such as incisions (col. 7, lines 24-40). 
With respect to claim 15, Forg teaches the fire-protection element according to claim 1.  Simon teaches an arrangement of a fire-protection element wherein in a penetration opening of a construction element through which a line is routed, wherein a fire-protection element seals one axial end of the penetration opening in such a way that a folded-over edge of the fire-protection element points outward and regions of the outer-side of the fire-protection element bear on a shell surface of the penetration opening and on a shell surface of the line (col. 6, lines 13-23, Fig. 1).  Since Forg’s fire protection element can be used as a fire-protection element for lines (0003), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use fire-protection element of Forg in the arrangement of Simon.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forg, in view of Shaw (US 2015/0285426 A1).
With respect to claim 13, Forg teaches the element of claim 1.  Forg is silent with respect to a metal strip being provided in the inner layer, however, Forg discloses a metal strip provided between the inner layer and the reinforcing layer to increase support effect of the reinforcing layer (0029).  Shaw discloses a fire-protection element wherein a metal strip is provided between two layers of intumescent material, corresponding to the inner layer of the instant invention (0041, 0042, 0043, 0050, 0053, .

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Forg et al. (US 2012/0251762 A1) (“Forg”), in view of Simon et al. (US 9151042 B2) (“Simon”).
With respect to claim 16, Forg discloses a strip-like fire-protection element comprising a flat inner layer extending in a long direction and comprising an intumescent material (0003, 0017), and a reinforcing layer comprising first and second flat sides of a fiber composite material, which is applied on at least a first flat side of the flat inner layer and extends in the long direction of the fire-protection element, wherein the reinforcing layer covers the flat inner layer in a width direction (0017, 0018, 0031, 0032, Figs. 3-7).  Forg is silent with respect to the reinforcing layer having material weakness regions, on at least the first flat side of one side.
Simon discloses a fire-protection element – element 6 – wherein the element includes material weakness regions on its flat side, the regions helping to form flaps which in turn help to allow to seal an annular gap around the pipe (col. 2, lines 30-51, col. 7, lines 24-40, Figs. 1 and 3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the reinforcing layer of Forg with material weakness regions in order to allow for a proper seal when the element is used for fire prevention around pipes (Forg, 0003).
Regarding claim 17, Forg and Simon teach the element of claim 16.  Simon teaches material weakness such as incisions (col. 7, lines 24-40). 


Response to Arguments
Applicant’s arguments filed on March 3, 2021 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejections of claims 2, 3 and 6 have been withdrawn. 
The Applicant argued that in Forg there is no folded-over edge which is reinforced on an outer side of the reinforcing layer.  The Examiner notes as disclosed in par. [0035] of Forg and shown on Fig. 2, the fire protection element, which includes reinforcing layer on both sides of the flat inner layer (Figs. 3-7 of Forg) is folded over around the exterior circumference of a pipe (0035, Fig. 2), and thus, it is folded over along its long direction, and thus a folded-over edge is formed as shown in Fig. 2 – the edge represented by the line across element 10 in the top part of Fig. 2.  Forg discloses that the reinforcing layer is formed on the first and second flat sides of the folded element around the pipe (0048, Figs. 3-7), thus, the folded-over edge is reinforced on the outer side by the reinforcing layer.    The Examiner notes claim 1 does not provide structural limitations that would further define the folded-over edge that would distinguish it from Forg.
The Applicant argued there is no motivation to provide the reinforcing layer of Forg with material weakness regions as that would diminish the directional effect of the reinforcing region in directing the expansion of the intumescent material.  The Examiner 
The Applicant argued the nature of the installation in Forg – around a pipe – fails to suggest any benefit from formation of flaps along a lengthwise edge.  The Examiner notes in Simon the fire-protection element is also installed around a pipe (col. 6, lines 21-23) providing motivation for weakness areas in the element of Forg for sealing the annular gap around the pipe.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783